MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                Aug 28 2015, 9:26 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark Small                                               Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James Matt Hayes,                                        August 28, 2015
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         28A01-1412-CR-554
        v.                                               Appeal from the Greene Circuit
                                                         Court
State of Indiana,                                        The Honorable Erik Allen, Judge
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         28C01-1404-FB-14



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 28A01-1412-CR-554 | August 28, 2015   Page 1 of 10
[1]   James Hayes appeals his convictions for Class B Felony Dealing in

      Methamphetamine,1 Class D Felony Possession of Methamphetamine,2 and

      Class B Felony Conspiracy to Commit Dealing in Methamphetamine,3 arguing

      that the trial court abused its discretion by admitting evidence obtained after

      law enforcement officers searched a mobile home and Hayes’s person. Finding

      that Hayes lacked a sufficient privacy interest in the mobile home and that the

      officers’ conduct did not violate the United States or the Indiana Constitutions,

      we affirm.


                                                       Facts
[2]   On April 15, 2014, after a night of smoking methamphetamine, Cory Slaven,

      Sierra Sipes, and Defendant James Hayes gathered at a mobile home in Greene

      County. They brought with them the accoutrements of methamphetamine

      production, including Mucinex D, Coleman camp fuel, and iodized salt. Hayes

      planned to make a fresh batch to smoke.


[3]   The mobile home belonged to Craig Blake, who lived there with a friend.

      Hayes did not live there. Blake was briefly present on April 15, but then left.




      1
          Ind. Code § 35-48-4-1.1.
      2
          I.C. § 35-48-4-6.1.
      3
          I.C. § 35-48-4-1.1; Ind. Code § 35-41-5-2.


      Court of Appeals of Indiana | Memorandum Decision 28A01-1412-CR-554 | August 28, 2015   Page 2 of 10
      At the bottom left corner at the end of the mobile home, there was a small “no

      trespassing” sign.4


[4]   At some point in the evening, Slaven and Sipes had a heated argument, and

      Slaven left. Around 7:30 p.m., he called in an anonymous tip to the Greene

      County Sheriff’s Department, telling the dispatcher that there was a

      methamphetamine lab at Blake’s mobile home. Lieutenant Marvin Holt and

      Deputy Jordan Allor proceeded to the property in a marked police car, but did

      not use the lights or sirens. They parked out front and followed a gravel path

      that led to the main entrance of the home. They used flashlights to illuminate

      their way.


[5]   The officers came up to a sliding glass door, knocked on it, and asked for Blake.

      From the doorway, they could see Sipes and Hayes sitting in the dark on a

      couch. Lieutenant Holt immediately recognized Hayes from an outstanding

      arrest warrant issued two days prior. He ordered Hayes to exit the home.

      Hayes eventually complied, after secreting away a two-liter bottle underneath a

      jacket.


[6]   Hayes was placed in handcuffs and patted down. Lieutenant Holt discovered a

      wet paper towel wrapped in cellophane giving off a strong chemical odor.

      Hayes confirmed that it was methamphetamine. The officers then applied for,




      4
       The sign appears in photographs taken several months after April 15, 2014, and Hayes testified that Blake
      put it there around a year earlier. The State argues that it might have been placed there after April 15. For the
      purposes of this decision, we will assume the sign was posted before April 15.

      Court of Appeals of Indiana | Memorandum Decision 28A01-1412-CR-554 | August 28, 2015               Page 3 of 10
      and were granted, a warrant to search the mobile home. During the execution

      of that warrant, officers found the two-liter bottle, which held active

      methamphetamine solution, along with other methamphetamine

      manufacturing paraphernalia.


[7]   On April 23, 2014, the State charged Hayes with class B felony dealing in

      methamphetamine, class D felony possession of methamphetamine, and

      alleged that he was an habitual substance offender. On August 22, 2014, the

      State added a charge of class B felony conspiracy to commit dealing in

      methamphetamine. Prior to trial, Hayes filed a motion to suppress, arguing

      that the officers’ conduct violated his rights under the United States and Indiana

      Constitutions. The trial court denied his motion. Hayes renewed his argument

      by objecting at trial to the evidence obtained at the mobile home, and the trial

      court again ruled against him. Following the November 2014 trial, the jury

      found Hayes guilty as charged, and the trial court sentenced him to an

      aggregate sentence of thirty-two years imprisonment. Hayes now appeals.


                                   Discussion and Decision
                                     I. Standard of Review
[8]   We review a trial court’s decision regarding the admission of evidence for an

      abuse of discretion. Smith v. State, 889 N.E.2d 836, 839 (Ind. Ct. App. 2008).

      An abuse of discretion occurs when the decision is clearly against the logic and

      effect of the facts before the trial court. Figures v. State, 920 N.E.2d 267, 271

      (Ind. Ct. App. 2010). While we do not reweigh evidence and we construe

      Court of Appeals of Indiana | Memorandum Decision 28A01-1412-CR-554 | August 28, 2015   Page 4 of 10
       evidence in a light most favorable to the trial court’s ruling, we will consider

       uncontroverted evidence in the defendant’s favor. Cole, 878 N.E.2d at 885. We

       conduct a de novo review of a trial court’s ruling on the constitutionality of a

       search or seizure. Belvedere v. State, 889 N.E.2d 286, 287 (Ind. 2008).


                                       II. Fourth Amendment
[9]    First, Hayes argues that when the officers walked onto the property and looked

       through the sliding glass door, his rights under the Fourth Amendment were

       violated.5 The Fourth Amendment to the United States Constitution protects

       “[t]he right of the people to be secure in their persons, houses, papers, and

       effects, against unreasonable searches and seizures . . . .” While it is meant to

       protect personal privacy and dignity against unlawful intrusion by the State, its

       “proper function is to constrain, not against all intrusions as such, but against

       intrusions which are not justified in the circumstances, or which are made in an

       improper manner.” Schmerber v. California, 384 U.S. 757, 768 (1966).


[10]   The United States Supreme Court does not frame its analysis as one of

       “standing” when analyzing Fourth Amendment rights but instead requires a

       defendant to “demonstrate that he personally has an expectation of privacy in

       the place searched, and that his expectation is reasonable.” Minnesota v. Carter,




       5
        Hayes only challenges the officers’ initial approach and their looking through the sliding glass door as
       unlawful. He claims the search of his person incident to arrest and the subsequent search of the mobile home
       pursuant to the search warrant were fruit of the poisonous tree, but does not claim they were unlawful in and
       of themselves.

       Court of Appeals of Indiana | Memorandum Decision 28A01-1412-CR-554 | August 28, 2015            Page 5 of 10
       525 U.S. 83, 87-88 (1998). Under this analysis, defendants who stopped by an

       apartment for a matter of hours with the purpose of bagging cocaine did not

       have a legitimate expectation of privacy in the apartment. Id. at 91. In

       contrast, a defendant’s “status as an overnight guest is alone enough to show

       that he had an expectation of privacy in the home that society is prepared to

       recognize as reasonable.” Minnesota v. Olson, 495 U.S. 91 (1990).


[11]   Hayes never directly argues that he had an expectation of privacy in Blake’s

       mobile home or that his expectation was reasonable. His argument centers on

       the contention that “[t]he tip was uncorroborated at the time the officers made

       illegal entry on the land, past the signs, and looked into the back of the trailer.”

       Appellant’s Br. 12. But it has long been the case that “the Fourth Amendment

       protects people, not places.” Katz v. United States, 389 U.S. 347 (1967). Hayes

       cannot successfully argue a violation of his Fourth Amendment rights absent

       showing an intrusion into his personal privacy.


[12]   Even if Hayes had made that argument, he would not have succeeded. He

       testified at trial that he did not live at the mobile home and he was staying

       somewhere else. He has maintained throughout that he was merely a visitor.

       Thus, he more closely resembles the defendants in Carter—who were present at

       a location solely for a drug transaction—than the defendant in Olson, who was

       present at a location as an overnight guest. In his brief, Hayes never claims he

       spent even a single night at Blake’s mobile home.




       Court of Appeals of Indiana | Memorandum Decision 28A01-1412-CR-554 | August 28, 2015   Page 6 of 10
[13]   But even if Hayes did have a reasonable expectation of privacy in Blake’s

       mobile home, his Fourth Amendment rights still were not violated because the

       officers did not conduct a “search.” Our Supreme Court has explicitly

       acknowledged the legitimacy of “knock and talk” procedures, holding that there

       is no unreasonable search where police enter areas of the curtilage impliedly

       open to use by the public to conduct legitimate business. Hardister v. State, 849
N.E.2d 563, 570 (Ind. 2006). This allows the police to “use normal routes of

       ingress and egress from a residence to make appropriate inquiries of the

       occupants.” Id. The Court further explained that “[a]n anonymous tip is not a

       basis for either reasonable suspicion or probable cause, but it is sufficient to

       make inquiries which the occupants are free to decline to answer if they so

       choose.” Id. “The route which any visitor to a residence would use is not

       private in the Fourth Amendment sense, and thus if police take that route for

       the purpose of making a general inquiry or for some other legitimate reason,

       they are free to keep their eyes open . . . .” Trimble v. State, 842 N.E.2d 798, 802

       (Ind. 2006).


[14]   That is precisely what happened here. Although Slaven’s anonymous tip did

       not create either a reasonable suspicion or probable cause, the police were still

       permitted to make legitimate inquiries of the mobile home owner. Upon

       arriving, they used the normal route of ingress and egress by walking up the

       gravel walkway. Once the officer looked through the glass door and saw

       Hayes, the officer had probable cause to order Hayes outside to make the arrest.

       Thus, Hayes’s “fruit of the poisonous tree” argument fails, because there is no


       Court of Appeals of Indiana | Memorandum Decision 28A01-1412-CR-554 | August 28, 2015   Page 7 of 10
       poisonous tree. In sum, we find that the admission of this evidence did not

       violate Hayes’s Fourth Amendment Rights.


                                    III. Indiana Constitution
[15]   Hayes next contends that when the officers walked onto the property and

       looked through the sliding glass door, his rights under Article 1, Section 11 of

       the Indiana Constitution were violated. Although this provision directly tracks

       the Fourth Amendment of the United States Constitution, the analysis under

       Article 1, Section 11 “turns on an evaluation of the reasonableness of the

       officers’ conduct under the totality of the circumstances.” Tate v. State, 835
N.E.2d 499, 507 (Ind. Ct. App. 2005). The reasonableness of an officer’s

       conduct depends on a “balance of: 1) the degree of concern, suspicion, or

       knowledge that a violation has occurred, 2) the degree of intrusion the method

       of the search or seizure imposes on the citizen’s ordinary activities, and 3) the

       extent of law enforcement needs.” Lichtfield v. State, 824 N.E.2d 356, 361 (Ind.

       2005).


[16]   When analyzing claims under the Indiana Constitution, Indiana courts have

       retained a standing requirement, according to which “a defendant must

       establish ownership, control, possession, or interest in either the premises

       searched or the property seized.” Peterson v. State, 674 N.E.2d 528, 534 (Ind.

       1996). The protection afforded by our Constitution extends to “claimed

       possessions irrespective of a defendant’s interest in the place where the




       Court of Appeals of Indiana | Memorandum Decision 28A01-1412-CR-554 | August 28, 2015   Page 8 of 10
       possession was found.” Campos v. State, 885 N.E.2d 590, 598 (Ind. Ct. App.

       2008).


[17]   Hayes’s rights under our Constitution were not violated because he lacks

       standing to challenge the officers’ conduct here. Hayes has not argued, much

       less established, ownership, control, possession, or an interest in the mobile

       home. He repeatedly referred to it as Blake’s and stressed that he was a visitor.

       Nor does he claim a possessory interest in the methamphetamine paraphernalia

       seized on the property.


[18]   Even if Hayes had established standing, the “knock and talk” procedure used

       did not violate the Indiana Constitution. Although an anonymous tip creates a

       very low degree of concern, suspicion, or knowledge of unlawful activity, the

       degree of intrusion was also very low. A simple knock on the front door to

       make inquiries is possibly the least intrusive method the officers could have

       chosen to investigate the tip. Furthermore, the degree of intrusion was not

       increased by the posting of the “no trespassing” sign. As we have said before,

       “it is illogical to think that law enforcement should be thwarted from ever

       approaching a house without a warrant to conduct an investigation, even along

       paths that any regular visitor would take, simply by the posting of a ‘no

       trespassing’ sign.” Baxter v. State, 891 N.E.2d 110, 119 (Ind. Ct. App. 2008).

       Finally, law enforcement has a great need to make basic inquiries into the

       possible existence of a methamphetamine lab; not only is methamphetamine a

       dangerous substance to use, its manufacture involves a high risk of explosion.



       Court of Appeals of Indiana | Memorandum Decision 28A01-1412-CR-554 | August 28, 2015   Page 9 of 10
       In this case, the second and third factors outweigh the first; the officers did not

       act unreasonably.


[19]   Here, the officers, acting on an anonymous tip, did not violate Hayes’s rights

       under the United States or the Indiana Constitutions by walking up the gravel

       pathway to the main entrance of the mobile home, nor by looking in the sliding

       glass door. Therefore, the trial court did not err in admitting the evidence

       obtained following those actions.


[20]   The judgment of the trial court is affirmed.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 28A01-1412-CR-554 | August 28, 2015   Page 10 of 10